In a habeas corpus proceeding, the petitioner appeals from a judgment of the Supreme Court, Dutchess County (Rosenblatt, J.), dated July 14, 1983, which, after a hearing, dismissed the writ and remanded petitioner to the custody of respondent, f Judgment affirmed, without costs or disbursements, f As the relief requested by petitioner would not result in his immediate release, the remedy of habeas corpus is not available. Should petitioner wish to pursue his claim that jail time should be credited toward his sentence, he may seek such relief in an appropriate proceeding (see People ex rel. Mendolia v Superintendent, Green Haven Correctional Facility, 47 NY2d 779; People ex rel. Lane v Vincent, 32 NY2d 940; People ex rel. Collier v Superintendent, Green Haven Correctional Facility, 72 AD2d 612). Lazer, J. P., Bracken, Rubin and Fiber JJ., concur.